Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-3 of Silver Bull Resources, Inc. of our reports dated January 13, 2011 relating to the audits of the consolidated financial statements, and internal control over financial reporting, which appear in the Annual Report on Form10-K of Silver Bull Resources, Inc. for the years ended October31, 2010 and 2009. /s/ HEIN & ASSOCIATES LLP HEIN & ASSOCIATES LLP Denver, Colorado June 6, 2011
